The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 05/31/2022, the following is a Final Office Action for Application No. 17163591.  

Status of Claims
Claims 1-20 are pending.

Response to Amendments
Applicant’s amendments have been fully considered.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  
As per the 101 rejection, Applicant argues that the claims are in favor of eligibility per Prong One of Step 2A, however Examiner respectfully disagrees.  Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mathematical Concepts including mathematical relationships, formulas, equations or calculations OR Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) OR Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Since the recitation of the claims falls into at least one of the above Groupings, there is a basis for providing further analysis with regard to Prong Two of Step 2A to determine whether the recitation of an abstract idea is deduced to being directed to an abstract idea.  Thus, the rejection is maintained.  
Applicant argues that the claims are in favor of eligibility per Prong Two of Step 2A, however Examiner respectfully disagrees.  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processor and/or memory medium is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor server limitation is no more than mere instructions to apply the exception using a generic computer component. Further, processor and/or memory medium to inter alia perform the function of determine a statistic for the stress data for each type of work; and display stress data relative to the classification result is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In other words, the present claims use a generic processing device and memory medium to inter alia perform the function of determine a statistic for the stress data for each type of work; and display stress data relative to the classification result which is a concept that can be performed in the human mind.  The processor is merely used to perform the function(s), and the processor does not integrate the abstract idea into a practical application since there are no meaningful limits on practicing the abstract idea.   Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Thus, the rejection is maintained.  
Applicant argues that the claims are in favor of eligibility per Step 2B, however Examiner respectfully disagrees.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and/or memory medium. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, processor and/or memory medium to inter alia perform the function of determine a statistic for the stress data for each type of work; and display stress data relative to the classification result is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include the non-limiting or non-exclusive examples of MPEP § 2106.05. Thus, the rejection is maintained.  
In an effort to further expedite prosecution, see:  Appendix 1 to the October 2019 Update: Subject Matter Eligibility, Life Sciences & Data Processing Examples, October 2019 30, Example 46. Livestock Management.  Per Claim 1 of Example 46, the memory, display and processor are recited so generically (no details whatsoever are provided other than that they are a memory, display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  Claims 2-4 of Example 46 provide different avenues toward achieving eligible claim limitations.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
a memory; and a processor coupled to the memory and configured to: acquire load information that indicates a load of a subject as stress data; acquire information of an active window of an information processing apparatus on which the subject is working as work data; classify a type of work, based on the work data; store a classification result of the classifying of the type of work, the stress data, and time information that indicates acquisition time of the load information in association with each other as information related to a work evaluation of the subject; determine a statistic for the stress data for each type of work; and display stress data relative to the classification result. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processor and/or memory is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor and/or memory limitation is no more than mere instructions to apply the exception using a generic computer component. Further, store a classification result by a processor and/or memory is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and memory. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, store a classification result by a processor and/or memory is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0118 wherein the computer 200 may be caused to read and execute the program 211 stored in a readable storage medium.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chari et al. (US 20160006730 A1) hereinafter referred to as Chari in view of SURENDRAN (US 20140344004 A1) hereinafter referred to as SURENDRAN in further view of Lalande et al. (US 20180197353 A1) hereinafter referred to as Lalande.  

Chari teaches:
Claim 1. A non-transitory computer-readable recording medium having stored an evaluation support program that causes a computer to perform a process, the process comprising: 
acquiring load information that indicates a load of a subject as stress data (¶0067 User operations are performed to achieve the goal of sending a document to a colleague. Since there is more than one possible sequence of operations to achieve a goal, the user relies on prior knowledge and preference for performing the method of performing the tasks, e.g., starting Word™. Possible operations include the user double clicking on a Word™ icon on the desktop, single clicking an icon on the taskbar, clicking on the Start icon menu, and/or selecting and navigating through the programs menu in the Start menu); 
acquiring information of an active window of an information processing apparatus on which the subject is working as work data (¶0066 The following is an example scenario of the cognitive model software application 110 applying the windowing (operating system) event sequences biometric modality. … a user has a goal of creating and sending a written document to a colleague. The user first interacts with Windows™ Explorer (including the “desktop”) to start Microsoft™ Word™, creates the document, and then saves the document. Then Microsoft Outlook™ is started, the email is addressed to the recipient, a message is composed via the keyboard, the document is attached in the email, and the email with the attached document is sent by the user. The fingerprint (analyzed and created by the cognitive model software application 110) is of the sequences of windowing (and operating system) operations within these programs to achieve the goal.); 
classifying a type of work, based on the work data (¶0068 The cognitive model software application 110 can use activity recognition systems that use windowing events to build, identify, and discriminate user activity. Embodiments modify activity recognition to identify the features (interaction style) that uniquely characterize a user. Windowing systems and applications have a broad range of operations, including multiple selection rules (sequences of windowing operations), that can be used to reach goals and sub-goals. It is the unique sequences of selection rules analyzed by the cognitive model software application 110 (e.g., over GOMS) over operators and methods that uniquely characterize a user (i.e., the real user 71).  ¶0076 The cognitive model software application 110 calculates a score for the generative models of user actions based on how specific clusters of commands used for particular applications and resources and based on the type of tasks the user is attempting to perform, along with the identity attributes of the user (is the user working on resources that coincide with her job description).); 
storing a classification result of the classifying of the type of work, the stress data, and time information that indicates acquisition time of the stress data in association with each other as information related to a work evaluation of the subject (¶0113 The cognitive model software application 110 collects and analyzes these common temporal (network) features from all network activities (on the computer 10): source/destination ports, protocol, DNS name, time, frequency during different time periods (e.g., browsing activities between 8:30 AM and noon), and duration (e.g., the length of a browsing session with a particular website).);
determine a statistic for the stress data for each type of work; and display the stress data relative to the classification result (¶0054 While AR is looking for recognition of the occurrence (and/or absence) of specific activities, embodiments additionally look for the user's natural and idiosyncratic variations that within and between activities. Being able to segment a stream of low-level events into discrete or parallel activities is utilized in classifying events by the particular activity/role in which the user is engaged. In turn, this enables the cognitive model software application 110 to select the most appropriate model/template to which the user's input events should be matched ¶0110 The network fingerprint (stored in the profile 120) mainly consists of statistical profiles of network features extracted from network activities resulting in network traffic 1015. Using this network fingerprint of the real user 71, the cognitive model software application 110 builds a classifier to estimate the likelihood that observed network activities are from the claimed user, i.e., from the real user 71 instead of the imposter user 72. ¶0131 The I/O devices 1270 may include input devices (or peripherals) such as, for example but not limited to, a mouse, keyboard, scanner, microphone, camera, etc. Furthermore, the I/O devices 1250 may also include output devices (or peripherals), for example but not limited to, a printer, display, etc.).
Although not explicitly taught by Chari, SURENDRAN teaches in the analogous art of work management in a network environment:
classifying a type of work  (¶0029 Types of work elements can include titles, tasks, insights, and one or more of attachments, questions, issues, discussions, notes, and links. Each type of work element may be associated with a respective icon. In some embodiments, each task may be displayed as a circular icon, shaded according to a percentage of completion, with associated work elements indicated as respective icons connected to the circular icon. The insights are associated with one or more tasks and linked according to keywords in the tasks.  ¶0072 A keyword module 60 may facilitate identifying, extracting and searching for keywords (among other functions). In an example embodiment, keyword module 60 may associate one or more insights 38 with one or more work elements based on keywords identified in the respective work elements. ¶0084 In specific embodiments, filter region 82 can facilitate filtering what user 15 wants to see on GUI 80. Several levels of filtering may be included in filter region 82. For example, a first filtering level is to view work 22 (e.g., all work(s) 22 included in system 10; a custom group of work(s) 22 selected based on keywords or other parameters; or a specific work 22). In one example embodiment, user 15 may be provided with a selection button (e.g., drop down menu) that permits user to select all work(s) 22, or custom work(s) 22, or a specific work 22.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the work management in a network environment of SURENDRAN with the system for correlating cognitive biometrics for continuous identify verification of Chari for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Chari ¶0003 teaches that it is desirable to use biometric identifiers unique to individuals as they are more reliable in verifying identity; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Chari Abstract teaches a server that analyzes the monitored data of the computer to execute a windowing system event sequences modality, a network footprint modality, an application specific user actions modality, and/or a forensic linguistic analysis modality for the user, and SURENDRAN Abstract teaches work management in a network environment is provided and includes classifying data associated with a work into a plurality of work elements, determining a chronological order of the work elements, including by identifying a time of creation of each work element, determining relationships between the work elements, determining a relative importance of each work element, and displaying the plurality of work elements as distinct icons on a graphical user interface (GUI) at a client in a network environment; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Chari at least the above cited paragraphs, and SURENDRAN at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the work management in a network environment of SURENDRAN with the system for correlating cognitive biometrics for continuous identify verification of Chari.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Chari in view of SURENDRAN, Lalande teaches in the analogous art of vehicular personnel accountability and safety system:
determine a statistic for the stress data for each type of work; and display the stress data relative to the classification result (Fig. 4 and ¶0044 Table 1 depicts a normal value for heart rate (BPM), systolic blood pressure (SBP), and diastolic blood pressure (DBP). Each normal value is then extrapolated using a “zone factor” for each measurement, representing the coefficients determined to constitute “normal,” “stressed,” and “critical” classifications. (These zone factors are provided by way of illustration and with no intent to limit the invention to the depicted embodiment. Zone factors may be selected based on the anticipated stress levels of the job and risk tolerance of the system operator). CL. 1. A system for tracking and control of multiple vehicles in a vehicle fleet, the system comprising: at least one electronic control module operatively connected to each vehicle of the multiple vehicles, the electronic control module collecting at least one telemetry measurement; at least one wearable module collecting at least one biometric measurement from each operator operating each vehicle of the multiple vehicles; a control center receiving the at least one telemetry measurement and the at least one biometric measurement from each vehicle of the multiple vehicles; and at least one processor configured to continuously analyze the telemetry measurements and biometric measurements, wherein the at least one processor can initiate a shutdown of any vehicle of the multiple vehicles through the at least one electronic control module when the at least one telemetry measurement, at least one biometric measurement, or both, exceed a predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicular personnel accountability and safety system of Lalande with the system for correlating cognitive biometrics for continuous identify verification of Chari in view of SURENDRAN for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Chari ¶0003 teaches that it is desirable to use biometric identifiers unique to individuals as they are more reliable in verifying identity; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Chari Abstract teaches a server that analyzes the monitored data of the computer to execute a windowing system event sequences modality, a network footprint modality, an application specific user actions modality, and/or a forensic linguistic analysis modality for the user, SURENDRAN Abstract teaches work management in a network environment is provided and includes classifying data associated with a work into a plurality of work elements, determining a chronological order of the work elements, including by identifying a time of creation of each work element, determining relationships between the work elements, determining a relative importance of each work element, and displaying the plurality of work elements as distinct icons on a graphical user interface (GUI) at a client in a network environment, and Lalande Abstract teaches monitoring fleets of vehicles and vehicle operators; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Chari in view of SURENDRAN at least the above cited paragraphs, and Lalande at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the vehicular personnel accountability and safety system of Lalande with the system for correlating cognitive biometrics for continuous identify verification of Chari in view of SURENDRAN.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Chari teaches:
Claim 2. The non-transitory computer-readable recording medium according to claim 1, wherein, in the classifying of the type of work, the type of work is classified based on keywords included in the work data (¶0092 The cognitive model software application 110 also includes input from other applications at block 908. The cognitive model software application 110 is configured to analyze and extract the type of augmented linguistic features using a linguistic features extractor 910 that extracts/analyzes linguistic information, a stylistic features extractor 911 that extracts/analyzes stylistic information, a topical features extractor 912 that extracts/analyzes topic type information of the input text, a behavioral features extractor 913 that extracts/analyzes behavioral information related to the text generation, and a contextual features extractor 914 extracts/analyzes the contextual information in the application block 805 with textual information. The cognitive model software application 110 combines this information to determine a score for the augmented linguistic feature extraction block 420 for the user (e.g., real user 71) and stores this score in the profile 120.).
Although not explicitly taught by Chari, SURENDRAN teaches in the analogous art of work management in a network environment:
type of work is classified based on keywords (¶0029 Types of work elements can include titles, tasks, insights, and one or more of attachments, questions, issues, discussions, notes, and links. Each type of work element may be associated with a respective icon. In some embodiments, each task may be displayed as a circular icon, shaded according to a percentage of completion, with associated work elements indicated as respective icons connected to the circular icon. The insights are associated with one or more tasks and linked according to keywords in the tasks.  ¶0072 A keyword module 60 may facilitate identifying, extracting and searching for keywords (among other functions). In an example embodiment, keyword module 60 may associate one or more insights 38 with one or more work elements based on keywords identified in the respective work elements. ¶0084 In specific embodiments, filter region 82 can facilitate filtering what user 15 wants to see on GUI 80. Several levels of filtering may be included in filter region 82. For example, a first filtering level is to view work 22 (e.g., all work(s) 22 included in system 10; a custom group of work(s) 22 selected based on keywords or other parameters; or a specific work 22). In one example embodiment, user 15 may be provided with a selection button (e.g., drop down menu) that permits user to select all work(s) 22, or custom work(s) 22, or a specific work 22.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the work management in a network environment of SURENDRAN with the system for correlating cognitive biometrics for continuous identify verification of Chari for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Chari ¶0003 teaches that it is desirable to use biometric identifiers unique to individuals as they are more reliable in verifying identity; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Chari Abstract teaches a server that analyzes the monitored data of the computer to execute a windowing system event sequences modality, a network footprint modality, an application specific user actions modality, and/or a forensic linguistic analysis modality for the user, and SURENDRAN Abstract teaches work management in a network environment is provided and includes classifying data associated with a work into a plurality of work elements, determining a chronological order of the work elements, including by identifying a time of creation of each work element, determining relationships between the work elements, determining a relative importance of each work element, and displaying the plurality of work elements as distinct icons on a graphical user interface (GUI) at a client in a network environment; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Chari at least the above cited paragraphs, and SURENDRAN at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the work management in a network environment of SURENDRAN with the system for correlating cognitive biometrics for continuous identify verification of Chari.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Chari teaches:
Claim 3. The non-transitory computer-readable recording medium according to claim 2, wherein, in the classifying of the type of work, the type of work is classified based on a type of application related to the active window acquired in the acquiring of the information of the active window (¶0054 Being able to segment a stream of low-level events into discrete or parallel activities is utilized in classifying events by the particular activity/role in which the user is engaged. In turn, this enables the cognitive model software application 110 to select the most appropriate model/template to which the user's input events should be matched.).

Chari teaches:
Claim 4. The non-transitory computer-readable recording medium according to claim 3, wherein, in the classifying of the type of work, the type of work is classified into a plurality of layers based on a combination of the keywords included in the acquired information of the active window and the type of application related to the active window acquired in the acquiring of the information of the active window (¶0092 The cognitive model software application 110 also includes input from other applications at block 908. The cognitive model software application 110 is configured to analyze and extract the type of augmented linguistic features using a linguistic features extractor 910 that extracts/analyzes linguistic information, a stylistic features extractor 911 that extracts/analyzes stylistic information, a topical features extractor 912 that extracts/analyzes topic type information of the input text, a behavioral features extractor 913 that extracts/analyzes behavioral information related to the text generation, and a contextual features extractor 914 extracts/analyzes the contextual information in the application block 805 with textual information. The cognitive model software application 110 combines this information to determine a score for the augmented linguistic feature extraction block 420 for the user (e.g., real user 71) and stores this score in the profile 120.).

Chari teaches:
Claim 5. The non-transitory computer-readable recording medium according to claim 1, wherein, in the acquiring of the information of the active window, the information of the active window after switching is acquired according to switching of the active window, and wherein, in the storing of the classification result, the classification result based on the information of the active window after switching, the load information acquired during a period from the active window after switching to a next active window, and time information of the acquired period are stored in association with each other (¶¶0054-0056 The cognitive model software application 110 includes activity recognition (AR), which looks to identify and discriminate between specific activities within a stream of events from sensors …Turning to the windowing event sequences more in depth, FIG. 5 is a flow diagram 500 illustrating further details of the windowing (operating system) event sequences biometric modality at block 405 according to an embodiment. As discussed herein, the windowing event sequences are one of the biometric modalities executed by the cognitive model software application 110. ¶0061 The cognitive model software application 110 calculates this score for the biometric modality of the windowing (operating system) event sequences, and this score is passed to the ensemble scoring at block 250. In some cases, the score for the windowing event sequences may include mixed mode strategies 510. ¶0113 The cognitive model software application 110 collects and analyzes these common temporal (network) features from all network activities (on the computer 10): source/destination ports, protocol, DNS name, time, frequency during different time periods (e.g., browsing activities between 8:30 AM and noon), and duration (e.g., the length of a browsing session with a particular website).  ¶0120 To authenticate the user (via the windowing event sequences modality), the widowing event sequence modality applies factors, the factors include window system manipulation which is how the user manipulates windowing system (e.g., graphical user interface type display boxes for interfacing with a software application) on the computer 10, menu access which is how the user accesses menus on the computer, and application launch sequence which is a sequence of operations performed by the user to launch a software application on the computer 10.).

Chari teaches:
Claim 6. The non-transitory computer-readable recording medium according to claim 5, the process further comprising: calculating a representative value of the load information acquired in the period, and wherein, in the storing of the classification result, the classification result, the calculated representative value, and the time information of the acquired period are stored in association with each other (¶0043 At block 240, the cognitive model software application 110 is configured to create a separate/individual score for each of the four biometric modalities (of multi-modal event feature extraction) according to the user initiated events (i.e., user actions) of the present/new user (as discussed above). After having an individual score for windowing (operating system) event sequences, network footprint of user actions, generative models of use actions, and augmented forensic linguistic analysis according to the user initiated events of the present user, the cognitive model software application 110 is configured to combine the four individual scores to obtain a present (new) ensemble score for the present user at block 250. ¶ 0051 Now turning to FIG. 3, FIG. 3 is a flow diagram 300 illustrating further details of collecting user initiated events of the block 215, 230 by the monitoring (extraction) application 105 (which are used by the cognitive model software application 110) according to an embodiment. In the flow diagram 300, input events 305 on the computer 10 are monitored and collected by the monitoring (extraction) application 105. The input events 305 include collecting timing of the clock 306 (of the computer 10), keyboard events 307, mouse events 309, and other input events 310. The timing of the clock 306 (on computer 10) is collected for each user initiated event and/or sequence of user initiated events.).

Chari teaches:
Claim 7. The non-transitory computer-readable recording medium according to claim 6, wherein, in the calculating of the representative value, an average of loads indicated by the load information acquired in the period is calculated as the representative value (¶0040 The profile model 120 may include many models of the user's actions based on the biometric modalities discussed herein. The profile model 120 can be updated through time as the real user 71 learns more operations on the computer 10. Individual scores may be combined using an aggregation function, such as sum, max, and/or weighting individual components.  ¶0069 If more than one model is used, a fusion model can be applied to combine the scores. For example, the cognitive model software application 100 may use a weighted sum proportional to the accuracy of the models based on the features selected.).

Chari teaches:
Claim 8. The non-transitory computer-readable recording medium according to claim 6, wherein, in the calculating of the representative value, a difference between a load indicated by the load information at a start of the period and a load indicated by the load information at an end of the period is calculated as the representative value (¶0043 The cognitive model software application 110 compares the past ensemble score (i.e., expected score previously determined for the real user 71) with the present (new) ensemble score of the present user, and determines whether the present ensemble score of the present user deviates from the past ensemble score of the real user 71 by more than an amount “t”, at block 260. The deviation amount t is a predefined difference in the value of past ensemble score previously stored in the profile model 120 (for the real user 71) versus the present ensemble score of the present user.).

Chari teaches:
Claim 9. The non-transitory computer-readable recording medium according to claim 6, wherein, in the calculating of the representative value, a regression coefficient based on a load indicated by the load information acquired in the period is calculated as the representative value (¶0040 Referring back to FIG. 2, the cognitive model software application 110 is configured to combine the four individual scores using, e.g., logistic regression, support vector machine, etc., to obtain an ensemble score for the real user 71 according to an embodiment. In the database 115, the four scores for the four biometric modalities are stored in the profile model 120 for the real user 71, along with the ensemble score (i.e., combined scores) of the four biometric modalities for the real user 71. The profile model 120 has been created and stored for the real user 71 in the past.). 

As per claims 10-18, the method tracks the non-transitory computer-readable recording medium of claims 1-9, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-9 are applied to claims 10-18, respectively.  

As per claims 19-20, the apparatus tracks the non-transitory computer-readable recording medium of claims 1 and 5, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1 and 5 are applied to claims 19-20, respectively.  Chari discloses that the embodiment may be found as an apparatus (Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jerry O’Connor t can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURTIS GILLS/Primary Examiner, Art Unit 3623